DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 - 3, 5 – 7, 11, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 9,332,190) in view of Pittsyn et al (US 2009/0231689, hereafter Pittsyn).
As per claim 1, Murakami discloses a method for generating a three-dimensional model of a sample using a microscope, comprising the following steps:
a. specifying a perspective for recording of images of at least one area of the sample, wherein the perspective is specified by the angle and the position of the optical axis of the objective lens relative to the sample, and by the angular distribution of the illumination radiation relative to the sample (column 6 lines 65 – column 7 lines 6 and column 8 lines 28 – 42);
b. recording multiple individual images of the area of the sample at various focus positions from the specified perspective (column 8 lines 66 – column 9 lines 5; Z stacking also known as focus stacking);

- computing a three-dimensional model of the area of the sample from the recorded individual images of the area of the sample (column 2 lines 17 – 24).
However, Murakami does not teach wherein the different perspective includes use of a different angle of the optical axis of the objective lens relative to the sample, the different angle being obtained without causing structural modification of the sample.
In the same field of endeavor, Pittsyn teaches wherein the different perspective includes use of a different angle of the optical axis of the objective lens relative to the sample, the different angle being obtained without causing structural modification of the sample (¶ 40).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Murakami in view of Pittsyn.  The advantage is improved precision.
As per claim 2, Murakami discloses the method according to Claim 1, wherein characterized in that in the computation of the three-dimensional model, initially an image with an extended depth of field or an elevation map is computed in each case from the individual images of the area of the sample (09) that are recorded for each specified perspective, and the three-dimensional model of the area of the sample is subsequently computed from the computed images with an extended depth of field or the elevation map (column 8 lines 22 - 42).
As per claim 3, Murakami discloses the method according to Claim 1, wherein characterized in that incorrectly computed pixels of the three-dimensional 
As per claim 5, Murakami discloses the method according to claim 1, wherein, the various perspectives are achieved by swiveling a microscope stand, an image sensor, or an optical axis (column 5 lines 60 – 66).
As per claim 6, Murakami discloses the method according to claim 1, wherein the various perspectives are achieved by displacing a sample stage in the X and/or Y direction and/or rotating and/or tilting the sample stage (column 5 lines 60 – 66).
As per claim 7, Murakami discloses the method according to Claim 6, wherein the swiveling of the sample stage takes place by means of a drive device (column 5 lines 60 – 66).
As per claim 11, Murakami discloses the method according to claim 1, wherein characterized in that at least two three-dimensional models of the sample are computed, wherein the various perspectives for each of the three-dimensional models are achieved in different ways, and/or a different algorithm is used for computing each of the three-dimensional models, and the computed three-dimensional models are combined into an end model (column 18 lines 5 – 13).
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.
As per claim 16, Murakami discloses the method of claim 1.
However, Murakami does not explicitly teach wherein the different perspective further includes a different position of the optical axis of the objective lens relative to the sample.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Murakami in view of Pittsyn.  The advantage is improved precision.
As per claim 17, Murakami discloses the method of claim I wherein the different perspective further includes a different angular distribution of the illumination radiation relative to the sample (column 6 lines 65 – column 7 lines 34).
Regarding claim 18, arguments analogous to those presented for claim 17 are applicable for claim 18.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Pittsyn (hereafter Murakami) in further view of Gaiduk et al (US 2014/0313312, hereafter Gaiduk).
As per claim 4, Murakami discloses the method according to claim 1.
However, Murakami does not explicitly teach wherein, the three-dimensional model of the sample is computed using a stereogrammetry algorithm and/or an epipolar geometry algorithm.
In the same field of endeavor, Gaiduk teaches wherein, the three-dimensional model of the sample is computed using a stereogrammetry algorithm and/or an epipolar geometry algorithm (¶ 83).
.

Claim(s) 8 – 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Pittsyn (hereafter Murakami) in further view of Nakatsukasa et al (US 2014/0071243, hereafter Nakatsukasa).
As per claim 8, Murakami discloses the method according to claim 1.
However, Murakami does not explicitly teach wherein characterized in that the various perspectives are designed as illumination perspectives, wherein the various illumination perspectives are achieved by sequential illumination of the sample.
In the same field of endeavor, Nakatsukasa teaches wherein characterized in that the various perspectives are designed as illumination perspectives, wherein the various illumination perspectives are achieved by sequential illumination of the sample (¶ 70).
Therefore, it would have been obvious for one of ordinary in the art at the time the invention was effectively filed to modify the invention of Murakami in view of Nakatsukasa.  The advantage is aid in improving image processing.
As per claim 9, Murakami in view of Nakatsukasa discloses the method according to Claim 8, wherein characterized in that a horizontal angle for illuminating the sample is variable from 0 to 360 (Nakatsukasa: ¶ 94 and 95).
claim 10, Murakami in view of Nakatsukasa discloses the method according to claim 9, wherein characterized in that the sequential illumination of the sample takes place by means of a ring light illuminator (Nakatsukasa: ¶ 83 and 84).
As per claim 12, Murakami discloses the method according to Claim 8, wherein a weighted assessment of the computed three-dimensional pixels of the end model takes place (column 19 lines 16 – 65).

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Pittysyn (hereafter Murakami) in further view of Honda et al (US 2011/0102888, hereafter Honda).
As per claim 13, Murakami discloses the method according to claim 1.
However, Murakami does not explicitly teach wherein an optical actuator that is designed as a microsystem with mechanically movable micromirrors is used for rapidly recording multiple individual images at various focus positions.
In the same field of endeavor, Honda teaches wherein an optical actuator that is designed as a microsystem with mechanically movable micromirrors is used for rapidly recording multiple individual images at various focus positions (¶ 66).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Murakami in view of Honda.  The advantage is improving the illumination in the microscope.
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487